DALY, C. J.
Appeal from taxation of costs by clerk, allowing party $20 on application for judgment on special verdict before argument, and $40 for argument. Proceeding to traverse inquisition of lunacy. Issues were framed and submitted to a jury, and verdict rendered thereon. The Code allows the costs as taxed where there has been a special verdict and judgment thereon; and it defines a special verdict to be one by which the jury finds the facts only, leaving the court to determine which party is entitled to judgment thereon. Code Civ. Proc. § 1186. This was such a case, fo7' the whole issue of facts between the parties was embraced in the questions submitted to the jury, and the court had only to render judgment or grant the final order thereon. The final order recites that the verdict embraces all the material issues in the case. Motion for retaxation denied. No costs.